EXHIBIT 32 ASHLAND INC. CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Ashland Inc. (the Company) on Form10-K for the period ended September 30, 2008 as filed with the Securities and Exchange Commission on the date hereof (the Report), each of the undersigned, James J. OBrien, Chief Executive Officer of the Company, and Lamar M. Chambers, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ James J. OBrien James J. OBrien Chief Executive Officer November 26, 2008 /s/ Lamar M. Chambers Lamar M. Chambers Chief Financial Officer
